Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change November 20, 2007 3. News Release November 20, 2007 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today announced initiation of subject dosing in its Phase 1 study of GED-aPC.The single-blinded, placebo-controlled, dose-ranging study will measure the safety, tolerability, pharmacokinetics and pharmacodynamics of GED-aPC in 24 healthy subjects, with each subject receiving a 15-minute loading dose at the start of a 24-hour continuous intravenous infusion of GED-aPC.Results from this study are expected in the first half of 2008. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name:Curtis Sikorsky Title:Chief Financial Officer Phone No.:604-677-6905 9. Date of Report November 20, 2007 Per: “Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
